The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-8, 12, to SEQ ID NO: 21, in the reply filed on August 23, 2022 is acknowledged.  The traversal is on the ground(s) that unity of invention does exist between Groups I to VI because there is a technical relationship that involves the same special technical feature.  It is this technical feature that defines the contribution which each of the groups, taken as whole, makes over the prior art.  See also Applicants’ remarks p. 2-4.  This is not found persuasive because the reasons are the same as noted in the text of the restriction requirement.  The instant application is a 371 of PCT/JP2018/035419, filed September 25, 2018.  Groups I-VI are all related to at least one mutant of an immunoglobulin binding domain, wherein the mutant of the immunoglobulin binding domain binds is a ĸ chain variable region binding domain of Peptostreptococcus magnus.  Yoshida et al. disclose at least a mutant of an immunoglobulin binding domain, wherein the mutant of the immunoglobulin binding domain binds is a ĸ chain variable region binding domain of Peptostreptococcus magnus.  Therefore, the technical feature linking Groups I-VI does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  See also p. 3-5 of the restriction requirement.  Further, as noted, search of each invention and/or species would impose a serious burden because at least different search strategies, terms of search and/or queries in different sources would be required.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11, 13-16 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-8, 12, to SEQ ID NO: 21, are under consideration.

Priority:  This application is a 371 of PCT/JP2018/035419, filed September 25, 2018, which claims benefit to foreign application JP 2017-184159, filed September 25, 2017.  A copy of the foreign priority document has been received in the instant application on March 23, 2020, and is not in the English language.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code:  see at least paragraphs 0168, 0170 (of the application publication).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In the present situation, the claims are drawn to immunoglobulin binding proteins, comprising at least one mutant of an immunoglobulin binding domain, wherein the mutant of the immunoglobulin binding domain consists of an amino acid sequence having an identity of at least 85% with the sequence set forth in any one of SEQ ID NO: 1 to SEQ ID NO: 9, the amino acid sequence having at least one mutation selected from the group consisting of the following (a) to (n), and the mutant has immunoglobulin ĸ chain binding activity.  The mutations (a) to (n) recite substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to an indicated position of the amino acid sequence set forth in SEQ ID NO: 9, or insertion of an amino acid residue into a position in front or behind the relevant position (see claim 1).  Claim 2 is dependent on claim 1 and recites wherein the mutation(s) (a) to (n) is substitution with another amino acid residue at the position corresponding to the indicated position of the amino acid sequence set forth in SEQ ID NO: 9.  Claims 3-4 are dependent on claim 1 and recite the another amino acid residue is Gln, Asp, Lys, Arg, or His.  Claim 5 is dependent on claim 1 and recite the immunoglobulin binding domain has one of the amino acid substitution(s) recited in (a’) to (q’).  Claim 6 is dependent on claim 1 and recite the amino acid sequence is an amino acid sequence set forth in SEQ ID NO: 9; in view of the grammatically indefinite article “an”, the recitation of “an” amino acid sequence comprises any two or more contiguous amino acid residues in SEQ ID NO: 9.  Claims 7-8 are dependent on claim 1 and recite the identity is at least 90% and comprising two or more mutants of the immunoglobulin binding domain, respectively.  Claim 12 is dependent on claim 1 and recite an affinity support comprising a solid-phase support and the immunoglobulin binding protein.
The instant specification discloses that the immunoglobulin binding protein of the present invention has high binding activity to the immunoglobulin ĸ chain and a high antibody dissociation rate under acidic conditions (at least paragraph 0052 of the application publication).
Accordingly, the claims encompass a significantly large genus of naturally occurring and mutant immunoglobulin binding proteins and/or domains having any type of activity and sharing only approximately 85% identity with any one of SEQ ID NO: 1 to SEQ ID NO: 9, or parts thereof.
However, the specification teaches a limited number of immunoglobulin binding proteins comprising a mutant immunoglobulin binding domain having binding activity to the immunoglobulin ĸ chain and a high antibody dissociation rate under acidic conditions.  The specification discloses generating mutant immunoglobulin binding domains consisting the amino acid sequence of SEQ ID NO: 9, where the mutants of SEQ ID NO: 9 have specific amino acid substitution(s) at defined positions (Table 2).
The specification does not disclose any immunoglobulin binding proteins comprising at least one mutant of an immunoglobulin binding domain or a plurality of mutant immunoglobulin binding domains consisting of an amino acid sequence having an identity of at least 85% with the sequence selected set forth in any one of SEQ ID NO: 1 to SEQ ID NO: 9, the amino acid sequence having at least one mutation selected from the group consisting of (a) to (n), where the at least one mutation is substitution with any amino acid residue at the indicated position, a deletion of the amino acid residue at the indicated position, or insertion of any amino acid residue at any position before or after the indicated position, where the mutant immunoglobulin binding domain retains immunoglobulin ĸ chain binding activity.  The state of the art is such that it is known that protein L mutants are modified at specific positions with specific amino acid residues to have the desired activity and stability (see at least paragraph 0005 of the application publication).  
Therefore, the specification has described in terms of its complete structure only one wildtype polypeptide with immunoglobulin ĸ chain binding activity and a high antibody dissociation rate under acidic conditions, and specific mutations therein (as discussed above).
The specification does not describe by other relevant identifying characteristics a representative number of additional species within the broadly claimed genus.
It is noted that the specification also teaches the general methodology for performing mutagenesis to obtain protein L variants and methods for measuring immunoglobulin ĸ chain binding activity and antibody dissociation rate under acidic conditions.  However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.”  University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891.  An “invention may be enabled even though it has not been described.” Id.  Such is the situation here.  While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids.  See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
 Thereby, a showing of how to potentially identify and make other nucleic acid/polypeptides is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
The skilled artisan cannot necessarily envision the detailed structures of ALL the immunoglobulin binding proteins comprising at least one mutant of an immunoglobulin binding domain or a plurality of mutant immunoglobulin binding domains consisting of an amino acid sequence having an identity of at least 85% with the sequence selected set forth in any one of SEQ ID NO: 1 to SEQ ID NO: 9, the amino acid sequence having at least one mutation selected from the group consisting of (a) to (n), where the at least one mutation is substitution with any amino acid residue at the indicated position, a deletion of the amino acid residue at the indicated position, or insertion of any amino acid residue at any position before or after the indicated position, where the mutant immunoglobulin binding domain retains immunoglobulin ĸ chain binding activity in any immunoglobulin binding protein, because the specification does not disclose a clear structure-function between the claimed genus of immunoglobulin binding proteins having high binding activity to the immunoglobulin ĸ chain and a high antibody dissociation rate under acidic conditions.  There is no guidance provided in the specification regarding which 15% may vary from any one of the recited SEQ ID NOS.  There is minimal guidance provided as to which substitutions and/or deletions and/or additions and which amino acids are essential and critical within the polypeptides set forth in SEQ ID NOS: 1-9 which may be modified without affecting immunoglobulin ĸ chain binding activity, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Claims 1-8, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunoglobulin binding protein comprising SEQ ID NO: 21, does not reasonably provide enablement for immunoglobulin binding proteins comprising at least one mutant of an immunoglobulin binding domain, wherein the mutant of the immunoglobulin binding domain consists of an amino acid sequence having an identity of at least 85% with the sequence set forth in any one of SEQ ID NO: 1 to SEQ ID NO: 9, the amino acid sequence having at least one mutation selected from the group consisting of the following (a) to (n), and the mutant has immunoglobulin ĸ chain binding activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are drawn to immunoglobulin binding proteins, comprising at least one mutant of an immunoglobulin binding domain, wherein the mutant of the immunoglobulin binding domain consists of an amino acid sequence having an identity of at least 85% with the sequence set forth in any one of SEQ ID NO: 1 to SEQ ID NO: 9, the amino acid sequence having at least one mutation selected from the group consisting of the following (a) to (n), and the mutant has immunoglobulin ĸ chain binding activity.  
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.01(a).  The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  The mutations (a) to (n) recite substitution with another amino acid residue or deletion of an amino acid residue at a position corresponding to an indicated position of the amino acid sequence set forth in SEQ ID NO: 9, or insertion of an amino acid residue into a position in front or behind the relevant position (see claim 1).  Claim 2 is dependent on claim 1 and recites wherein the mutation(s) (a) to (n) is substitution with another amino acid residue at the position corresponding to the indicated position of the amino acid sequence set forth in SEQ ID NO: 9.  Claims 3-4 are dependent on claim 1 and recite the another amino acid residue is Gln, Asp, Lys, Arg, or His.  Claim 5 is dependent on claim 1 and recite the immunoglobulin binding domain has one of the amino acid substitution(s) recited in (a’) to (q’).  Claim 6 is dependent on claim 1 and recite the amino acid sequence is an amino acid sequence set forth in SEQ ID NO: 9; in view of the grammatically indefinite article “an”, the recitation of “an” amino acid sequence comprises any two or more contiguous amino acid residues in SEQ ID NO: 9.  Claims 7-8 are dependent on claim 1 and recite the identity is at least 90% and comprising two or more mutants of the immunoglobulin binding domain, respectively.  Claim 12 is dependent on claim 1 and recite an affinity support comprising a solid-phase support and the immunoglobulin binding protein.
Accordingly, the claims encompass a significantly large genus of naturally occurring and mutant immunoglobulin binding proteins and/or domains having any type of activity and sharing only approximately 85% identity with any one of SEQ ID NO: 1 to SEQ ID NO: 9, or parts thereof.
The recited genus of immunoglobulin binding proteins and/or domains are defined through their activity and comprise any number of variants and homologues of the amino acid sequences set forth in any one of SEQ ID NOS: 1-9, comprising insertions, deletions, and substitutions with any other known amino acid, at positions corresponding to SEQ ID NO: 9.  As such, there is uncertainty regarding which variant or mutant species of the immunoglobulin binding proteins and/or domains would actually possess immunoglobulin ĸ chain binding activity and a high antibody dissociation rate under acidic conditions.  Since there is unpredictability in performance of certain species or subcombinations other than specific mutations at specific SEQ ID NOS., it would require undue experimentation by an artisan of ordinary sill to ascertain which variants or homologues of the recited SEQ ID NOS. having at least 85% identity and/or variants having any type of mutation (including insertions, deletions, substitutions with any known amino acid) to the recited SEQ ID NOS., as encompassed by the claims, to arrive at an immunoglobulin binding protein/domain having immunoglobulin ĸ chain binding activity.  The specification does not disclose a clear structure-function between the claimed genus of immunoglobulin binding proteins having immunoglobulin ĸ chain binding activity.  There is no guidance provided in the specification regarding which 15% may vary from any one of the recited SEQ ID NOS.  Thus, there could be a myriad of variant polypeptides having the recited activities, where the variant polypeptides may or may not retain activity or have increased activity.  Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which derivatives and/or variants retain immunoglobulin ĸ chain binding activity in an immunoglobulin binding protein.
(B) The nature of the invention:  The nature of the invention is recombinant proteins having high binding activity to the immunoglobulin ĸ chain and a high antibody dissociation rate under acidic conditions.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of the variant immunoglobulin binding domains having immunoglobulin ĸ chain binding activity, it is noted that the amino acid sequence of a polypeptide determines said polypeptide’s structural and functional properties.  See at least MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.”  Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)).  The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain.  Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position.  For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.”  See MPEP § 2164.03.
In this instance, the state of the art is such that it is known that protein L mutants are modified at specific positions with specific amino acid residues to have the desired activity and stability (see at least paragraph 0005 of the application publication).  
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification teaches a limited number of immunoglobulin binding proteins comprising a mutant immunoglobulin binding domain having binding activity to the immunoglobulin ĸ chain and a high antibody dissociation rate under acidic conditions.  The specification discloses generating mutant immunoglobulin binding domains consisting the amino acid sequence of SEQ ID NO: 9, where the mutants of SEQ ID NO: 9 have specific amino acid substitution(s) at defined positions (Table 2).
The specification does not disclose any immunoglobulin binding proteins comprising at least one mutant of an immunoglobulin binding domain or a plurality of mutant immunoglobulin binding domains consisting of an amino acid sequence having an identity of at least 85% with the sequence selected set forth in any one of SEQ ID NO: 1 to SEQ ID NO: 9, the amino acid sequence having at least one mutation selected from the group consisting of (a) to (n), where the at least one mutation is substitution with any amino acid residue at the indicated position, a deletion of the amino acid residue at the indicated position, or insertion of any amino acid residue at any position before or after the indicated position, where the mutant immunoglobulin binding domain retains immunoglobulin ĸ chain binding activity.  
Therefore, the specification has described in terms of its complete structure only one wildtype polypeptide with immunoglobulin ĸ chain binding activity and a high antibody dissociation rate under acidic conditions, and specific mutations therein (as discussed above).
It is noted that the specification also teaches the general methodology for performing mutagenesis to obtain protein L variants and methods for measuring immunoglobulin ĸ chain binding activity and antibody dissociation rate under acidic conditions.  However, knowledge regarding all polypeptides having the recited activity and variants of the recited SEQ ID NOS. having at least 85% identity, having immunoglobulin ĸ chain binding activity, is lacking.  Thus, searching for and/or designing immunoglobulin binding domains, in whichever combination in a immunoglobulin binding protein, having the recited activities, is well outside the realm of routine experimentation and predictability in the art of success if extremely low.  The amount of experimentation to identify such polypeptides or domains and their combinations to form an immunoglobulin binding protein having high binding activity to the immunoglobulin ĸ chain and a high antibody dissociation rate under acidic conditions is extensive and undue.     
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Enever et al. (WO 2005033130; IDS 03.23.20).  Enever et al. disclose isolated synthetic Ig binding domains of protein L having enhanced binding affinity for an antibody Vĸ domain (immunoglobulin ĸ chain activity) (see at least abstract).  The binding domain has at least one mutation of at least one amino acid residue corresponding to residues 25, 28, 31, 33-41, 45, 49, 50, 52-59, 61, 62, 76, and 78 of SEQ ID NO: 1 (see at least abstract, p. 59 claim 1).  It is disclosed that SEQ ID NO: 1 is the B1 domain of protein L and has the same amino acid sequence of the amino acid sequence set forth in instant SEQ ID NO: 1 recited in instant claim 1 (see at least p. 37, also Fig. 1 of Enever et al.).  The numbering of the amino acid sequence SEQ ID NO: 1 in Enever et al. begins at number 6 and ends at number 81 (see at least abstract, also Fig. 1).  The amino acid sequence SEQ ID NO: 1 numbered from 6-81 appears to be amino acid residues 1-76 of instant SEQ ID NO: 1.
Enever et al. expressly disclose an isolated synthetic Ig binding domain of protein L having enhanced binding affinity for an antibody Vĸ domain (immunoglobulin ĸ chain activity), where the binding domain has a mutation at residue E49 of SEQ ID NO: 1 (at least p. 62-63 claims 27, 29).  The amino acid residue E49 in SEQ ID NO: 1 of Enever et al. would be position 44 in instant SEQ ID NO: 1, and corresponds to position 42 of instant SEQ ID NO: 9 (see instant SEQ ID NO: 1 and Table 1 of the instant specification).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed immunoglobulin binding protein, comprising at least one mutant of an immunoglobulin binding domain, wherein the immunoglobulin domain consists of the amino acid sequence set forth in instant SEQ ID NO: 1, the amino acid sequence having an amino acid substitution at a position corresponding to position 42 of instant SEQ ID NO: 9 (instant claims 1, 7).  The motivation to do so is given by Enever et al., which disclose providing Ig binding domains of protein L having enhanced binding affinity for an antibody Vĸ domain, where the binding domain has at least one mutation that is at the same position recited in the instant claims.  One of ordinary skill would have a reasonable expectation of success because Enever et al. disclose binding domains of protein L and identify residues that affect binding affinity.
Regarding instant claims 2-5, Enever et al. disclose the mutation at residue E49 in SEQ ID NO: 1 is the substitution E49K (at least p. 62-63 claims 27, 29).  As noted above, E49 in SEQ ID NO: 1 of Enever et al. would be position 44 in instant SEQ ID NO: 1, and corresponds to position 42 of instant SEQ ID NO: 9 (see instant SEQ ID NO: 1 and Table 1 of the instant specification).  
Regarding instant claim 6, in view of the grammatically indefinite article “an”, the recitation of “an” amino acid sequence comprises any two or more contiguous amino acid residues in instant SEQ ID NO: 9.  Therefore, the synthetic Ig binding domain of protein L having enhanced binding affinity for an antibody Vĸ domain of Enever et al. noted above can be deemed to comprise an amino acid sequence set forth in instant SEQ ID NO: 9.
Regarding instant claim 8, Enever et al. disclose the synthetic Ig binding domain of protein L having enhanced binding affinity for an antibody Vĸ domain can comprise more than one sequence (at least p. 28 lines 9-17, p. 29 lines 30-32).
Regarding instant claim 12, Enever et al. disclose immobilizing the synthetic Ig binding domain of protein L having enhanced binding affinity for an antibody Vĸ domain to a solid support including sepharose, agarose, etc. (at least p. 33 lines 33 to p. 34 lines 9, p. 66 claim 54).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 12 of copending Application No. 16649879 (‘879) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘879 application claims are drawn to an immunoglobulin binding protein, comprising at least one mutant of an immunoglobulin binding domain, wherein the mutant of the immunoglobulin binding protein consists of an amino acid sequence having an identity of at least 85% with sequence set forth in SEQ ID NO: 9, the amino acid sequence having at least one mutation as recited in the instant claims and the ‘879 applications.  The mutations recited in the instant claims are also recited in the ‘879 application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

Instant SEQ ID NO: 21 appears to be free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656